UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                           Submitted November 15, 2006*
                            Decided November 28, 2006

                                      Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

No. 06-2024
                                             Appeal from the United States District
MARY WALLSKOG,                               Court for the Northern District of
    Plaintiff-Appellant,                     Indiana, South Bend Division

      v.                                     No. 3:03-CV-125RM

INDIANA DEPARTMENT OF                        Robert L. Miller, Jr.,
CORRECTION, et al.                           Chief Judge.
     Defendants-Appellees.


                                    ORDER

       Mary Wallskog, an African-American employee of the Indiana Department of
Correction (“INDOC”), claims that her former supervisor subjected her to racial
discrimination and retaliation in violation of Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e, et seq. The district court granted summary judgment to
the defendants on all counts. We affirm.



      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-2024                                                                      Page 2

       In 2001 Wallskog was hired as one of INDOC’s affirmative action
coordinators. Her duties included investigating discrimination complaints from
INDOC staff and designing programs to promote fairness for racial minorities,
women, and people with disabilities. Wallskog’s supervisor was Harry Howe.
According to Wallskog, Howe had always treated her differently from white
employees, and became especially spiteful after she investigated a gender
discrimination claim against him. In the report she filed on this claim, Wallskog
found “problems” with Howe’s behavior and recommended sensitivity training.
After she had completed her investigation, Howe removed Wallskog from the
Human Resources office and placed her in a separate, isolated office down the
hallway. Wallskog states that more than once, Howe purposefully bumped into her
in order to knock documents from her hands. Wallskog also claims that Howe had
earlier promised to increase her salary, but never did so.

        Wallskog had other job-related difficulties that did not involve Howe. She
was audited in 2002, after INDOC received several complaints about her work. The
first complaint involved an INDOC employee who was fired because Wallskog
reported that he had used racial slurs; this report was later determined to be
untrue. Wallskog’s interview techniques were also faulted for being accusatory and
unobjective. Additionally, the audit discovered that she was late in filing at least
nine different reports, and that the files in the affirmative action office were in
“complete disarray.” Based on this information, Wallskog was demoted to
administrative assistant.

       Believing that the demotion was a retaliatory action spearheaded by Howe,
Wallskog filed this complaint. The district court granted summary judgment for
the defendants, determining that Wallskog failed to establish a prima facie case of
either racial discrimination or retaliation.

       On appeal Wallskog first argues that she presented the district court with
sufficient evidence to survive summary judgment on her race discrimination claim.
We review the grant of summary judgment de novo. See Burks v. Wis. Dep’t of
Transp., 464 F.3d 744, 750 (7th Cir. 2006). Wallskog admits that she has no direct
evidence of racial discrimination and proceeds under the indirect method
established in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973). The
indirect method requires Wallskog to demonstrate that (1) she belongs to a
protected class, (2) she performed her job satisfactorily, (3) she suffered a materially
adverse employment action, and (4) similarly situated employees outside of her
protected class were treated more favorably. Id.; Beamon v. Marshall & Ilsley Trust
Co., 411 F.3d 854, 861 (7th Cir. 2005). The district court properly concluded that
Wallskog failed at the second step. The evidence uncovered in the 2002 audit
establishes that she was not adequately performing her job. Moreover, the district
court properly concluded that she failed at the fourth step: Wallskog claims that
No. 06-2024                                                                  Page 3

white female employees were treated better, but provides no evidence to support
this assertion.

       Because she was not meeting her employer’s legitimate expectations,
Wallskog’s retaliation claim is similarly unsuccessful. A plaintiff may survive
summary judgment on a retaliation claim if she shows that (1) after lodging a
complaint about discrimination, (2) she, but not similarly situated employees who
did not complain, was (3) subjected to an adverse employment action even though
(4) she was performing her job satisfactorily; unless (5) the employer presents
evidence of a lawful reason for the action. Stone v. City of Indianapolis Pub. Util.
Div., 281 F.3d 640, 642 (7th Cir. 2002). As mentioned above, the district court
properly concluded that Wallskog was reassigned because of complaints about her
work, and that Howe played no role in the decision to transfer her. Wallskog also
failed to provide the district court with evidence that similarly situated employees
who did not complain about discrimination received better treatment. See
Treadwell v. Office of the Ill. Sec’y of State, 455 F.3d 778, 782 (7th Cir. 2006)
(affirming summary judgment for defendant where evidence showed that decision to
transfer plaintiff was unrelated to his filing an EEOC complaint, and where
plaintiff failed to identify a similarly situated employee that did not complain of
discrimination and was treated more favorably).

                                                                       AFFIRMED.